Exhibit 10.4b

INTERNATIONAL PAPER COMPANY

LONG-TERM INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

The International Paper Company Long-Term Incentive Compensation Plan, amended
and restated as of February 7, 2005 (the “Plan”), provides in Section 18 for the
award of restricted stock units(“RSU’s”), which are a derivative security based
on shares of common stock of International Paper Company, a New York corporation
(the “Company”), under the terms of the Plan. The terms and provisions of the
Plan are incorporated by reference herein.

For services performed for the International Paper group of companies by [NAME]
(the “Employee”), it is hereby agreed between the Company and the Employee as
follows:

 

1. Definitions

The term “Share” or “Stock” as used in this Restricted Stock Unit Award
Agreement shall mean a share of common stock, $1.00 par value, of International
Paper Company.

The term “Restricted Stock Unit” or “RSU” under this Award Agreement shall mean
a right to receive payment in Shares.

 

2. Compliance with Law and Regulations

It is the intention of the parties that this Restricted Stock Unit Award
Agreement, and any securities issued pursuant to this Restricted Stock Unit
Award Agreement, shall comply with all provisions of federal and applicable
state securities laws.

 

3. Award of Restricted Stock Units

 

  (a)

Subject to the provisions of the Plan and this Restricted Stock Unit Award
Agreement, the Company hereby awards and authorizes the issuance to Employee of
[###] Restricted Stock Units. Such Restricted Stock Units shall be issued with
the restriction that the Employee may not sell, transfer, pledge, or assign the
Shares associated with the Restricted Stock Units until the Restricted Stock
Units are earned and the restrictions are removed as described below, and shall
be subject to forfeiture and cancellation pursuant to the provisions of the Plan
and this Restricted Stock Unit Award Agreement. The Employee shall be eligible
to receive dividends on the Restricted Stock Units to the extent dividends are
paid by the Company to equity owners. All dividends paid on Restricted Stock
Units shall be reinvested in additional Restricted Shares (which shall be
subject to being earned by the Employee on the same basis as the original
Restricted Stock Units). All Restricted Stock Units awarded under this
Restricted Stock Unit Award Agreement, and purchased with reinvested dividends,
shall be uncertificated shares with notations describing the applicable
restrictions of the Plan and this Restricted Stock Unit Award Agreement, and no
stock certificates shall be issued



--------------------------------------------------------------------------------

 

by the Company or its designated custodian until the restrictions are removed.
No award or share under this Plan, and no rights or interest herein, shall be
assignable or transferable by the Employee, except at death by will or by the
laws of descent and distribution.

 

  (b) The number of Shares determined by the Committee to have been earned by
Employee under the Plan and this Restricted Stock Unit Award Agreement shall be
final, conclusive and binding upon all parties, including the Employee, the
Company, and its shareholders.

 

4. Method of Earning Restricted Stock Units and Removal of Restrictions

The restrictions on this Restricted Stock Unit Award shall be removed, and the
award shall vest, pursuant to the following schedule:

[###] shares on [DATE]

 

  (a) Upon death of the Employee or the Employee’s becoming disabled as such
condition is determined in the sole discretion of the Committee, if earlier; or

 

  (b) Upon a change of control of the Company (as defined in the Plan) if
earlier; however,

 

  (c) If Employee ceases to be an active employee of the Company prior to
[INSERT VESTING DATE FROM ABOVE] for any reason other than death or disability
as described above, all of the Restricted Shares under this Agreement shall be
canceled and forfeited unless the Committee determines otherwise pursuant to
Section 2 of the Plan.

 

5. Designation of Beneficiary

The Employee may file with the Company a designation of a beneficiary or
beneficiaries on a form approved by the Company, which designation may be
changed or revoked by the Employee’s sole action, provided that the change or
revocation is filed with the Company on a form approved by it. In case of the
death of the Employee before termination of employment or after disability, any
portion of the Employee’s award to which the Employee’s designated beneficiary
or estate is entitled under the Plan and this Restricted Stock Unit Award
Agreement shall be paid to the beneficiary or beneficiaries so designated or, if
no beneficiary has been designated or survives the Employee, shall be delivered
as directed by the executor or administrator of the Employee’s estate.

 

6. Other Terms and Conditions

 

  (a) Employee (or his or her estate or beneficiary) shall promptly provide all
information related to this Restricted Stock Unit Award Agreement requested by
the Company for its tax returns.



--------------------------------------------------------------------------------

  (b) Employee represents that Employee is familiar with the terms and
provisions of the Plan, and hereby accepts the Restricted Stock Units awarded
under this Restricted Stock Unit Award Agreement subject to all the terms and
provisions of the Plan and this Restricted Stock Unit Award Agreement. Employee
hereby agrees to accept as binding, conclusive and final all decisions which are
made by the Committee with respect to interpretations of the terms of the Plan
or this Restricted Stock Unit Award Agreement and with respect to any questions
or disputes arising under the Plan or this Restricted Stock Unit Award
Agreement.

 

  (c) All of the terms and conditions of the Plan and this Restricted Stock Unit
Award Agreement shall be binding upon any surviving spouse, beneficiary,
executor, administrator, heirs, successors or assigns of Employee.

 

  (d) Participation in the Plan, and execution of this Restricted Stock Unit
Award Agreement, shall not give the Employee any right to a subsequent award,
nor any right to continued employment by the Company or its subsidiaries for any
period, nor shall the granting of an award or execution of this Restricted Stock
Unit Award Agreement give the Company or its subsidiaries any right to continued
services of the Employee for any period.

 

7. Non-Competition and Non-Solicitation Agreements

Employee shall be required to execute both a Non-Competition and
Non-Solicitation Agreement as a condition to receiving the award of Restricted
Stock Units. The Non-Competition and Non-Solicitation Agreements entered into
between the Company and the Employee shall be attached to this Restricted Stock
Unit Award Agreement, and are hereby incorporated by reference to this
Restricted Stock Unit Award Agreement.

 

8. Applicable Law and Choice of Forum

This Restricted Stock Unit Award Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without regard to its rules
of conflict of laws). The parties expressly agree that any appropriate state or
federal district court located in the County of Westchester, State of New York
shall have exclusive jurisdiction over any and all cases or controversies
arising under or in connection with the Restricted Stock Unit Award or this
Restricted Stock Unit Award Agreement and shall be a proper forum in which to
adjudicate such case or controversy. The parties hereby waive any and all
defenses to lack of personal jurisdiction with respect to such agreed upon
forum.

IN WITNESS WHERE OF, the parties hereby execute this Restricted Stock Unit Award
Agreement, effective as of [DATE].

 

INTERNATIONAL PAPER COMPANY By:     Title:   Senior Vice President-Human
Resources

 

[NAME OF EMPLOYEE]: Signature of Employee:     Social Security Number:    